Citation Nr: 1136487	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-30 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from January 1942 to December 1945 and from September 1948 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim seeking entitlement to a TDIU.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He was provided with notice, dated February 22, 2011, that his hearing was scheduled for April 22, 2011 at the St. Petersburg RO.  The Veteran submitted a statement dated March 8, 2011 in which he stated that he was unable to attend the hearing due to medical treatment and requested for the hearing to be rescheduled.  The RO rescheduled his hearing for July 15, 2011 and sent him notice dated May 20, 2011; however, the Veteran did not report to his scheduled Travel Board hearing.  He has not provided good cause for his failure to report and has not requested to reschedule.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for a scar of the left axilla as a residual of a third degree burn at a 40 percent disability rating, for posttraumatic stress disorder (PTSD) at a 30 percent disability rating, for postoperative residuals of a duodenal ulcer at a 20 percent disability rating, for bilateral hearing loss at a 20 percent disability rating, for hypertension at a 10 percent disability rating, for hemorrhoidectomy at a noncompensable disability rating and for a left inguinal hernia repair at a noncompensable disability rating, for a combined rating of 80 percent.

2.  The evidence appears to reflect that the Veteran has a high school education and 5 years of experience as an instructor at the Navy Training Center in Orlando, Florida, with subsequent experience working for the Orlando Police Department and in a pro-golf shop as recently as 2003; the Veteran's reports of his employment history have been inconsistent.

3.  The medical and other evidence of record indicates the Veteran's service-connected disabilities are not of such severity as to preclude him from securing or following a substantially gainful occupation consistent with his education, training, and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.655, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the appellant on March 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports and lay statements have been associated with the record.  The appellant was afforded VA medical examinations in June and July 2004.  Significantly, neither the appellant nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate 'when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.'  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.

The Board realizes it cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.  

In fact, most recently, the U.S. Court of Appeals for Veterans Claims (Court) held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C & P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extra-schedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 'substantially gainful employment' as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.

VA General Counsel determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  The General Counsel also concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran contends that he can no longer work due to his service-connected disabilities.  As an initial matter, the Board notes that service connection is currently in effect for a scar of the left axilla as a residual of a third degree burn at a 40 percent disability rating, for PTSD at a 30 percent disability rating, for postoperative residuals of a duodenal ulcer at a 20 percent disability rating, for bilateral hearing loss at a 20 percent disability rating, for hypertension at a 10 percent disability rating, for hemorrhoidectomy at a noncompensable disability rating and for a left inguinal hernia repair at a noncompensable disability rating, for a combined rating of 80 percent.  As such, the Veteran meets the percentage requirements set out in 38 C.F.R. § 4.16(a).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

Under 38 C.F.R. § 4.16(a), the evidence must reflect not only that the Veteran can no longer work, but that it is a result of his service-connected disabilities, taken on their own, without consideration of his non-service-connected disabilities.  In the present case, the evidence is inconsistent with regard to whether the Veteran has been unable to obtain employment over the appeals period.  In his VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, the Veteran reported that he was employed from January 1965 to June 1970 as an instructor at the Navy Training Center in Orlando, Florida, which has since closed.  However, he indicated that the date he last worked full time was August 1, 1972 and that this was the date his disability affected his full time work and he became too disabled to work.  In addition, at a July 2004 VA psychiatric examination, the Veteran indicated that he had been employed by the Orlando Police Department subsequent to 1972 and that he had worked at a pro golf shop the year prior to the examination when he was 81.  

The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   In the present case, given the inconsistencies in the Veteran's reports regarding his employment, the Board considers the Veteran's reports about his ability to obtain and maintain gainful employment to be incredible.

To the extent that the Veteran had been unemployed, there is no evidence that this is due to his service-connected disabilities alone.  At a June 2004 VA initial evaluation for PTSD, the examiner found that, based upon the Veteran's PTSD symptoms, he was employable based on his psychiatric status but that it was highly more likely that the Veteran would be unable to be employed based on his age.  At a July 2004 VA examination, the examiner opined that the Veteran had moderate social dysfunction secondary to his PTSD and that he was unemployable secondary to his medical condition.  The examiner listed Prinzmetal angina, iron deficiency anemia, upper gastrointestinal bleed, status post cholecystectomy, diverticulosis, low back pain, hypertension, hyperlipidemia and abdominal aortic aneurism as his diagnosed medical conditions.

VA medical records show ongoing treatment for the Veteran's various medical disorders, including bilateral hearing loss, fecal incontinence, chronic diarrhea, chronic low back pain, coronary artery disease, colonic polyps, a pulmonary nodule, a history of prostate cancer, iron deficiency anemia, radiation proctitis, abdominal aortic aneurysm, leucocytosis, and PTSD.  However, there is no medical evidence in the claims file which reflects that the Veteran cannot work due to his service-connected disabilities.  While the July 2004 examiner found that the Veteran could not work due to his medical conditions, he did not specify which of his disabilities rendered him unable to work.  The Veteran has a number of diagnosed disabilities, but he is only service-connected for a scar of the left axilla as a residual of a third degree brun, PTSD, postoperative residuals of a duodenal ulcer, bilateral hearing loss, hypertension, hemorrhoidectomy and a left inguinal hernia repair.  The examiner did not opine that the Veteran was unable to work due to his service-connected disabilities only.  Further, advancing age may not be considered in determining employability.  

As such, since the evidence does not show that the Veteran is unable to obtain or maintain gainful employment, due to his service-connected disabilities alone, the Veteran's claim for entitlement to a TDIU rating must be denied.  As the preponderance of the evidence is against the Veteran's claim for a TDIU rating, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

A TDIU rating, due to service-connected disabilities, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


